Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Allowability of claims 1, 5-9 is indicated because Applicant has amended to incorporate previously indicated allowable subject matter into the independent claim: the closest prior art of record (Boeckel) and the previously cited secondary references fail to teach the middle frame decorating component is cup-shaped, an inner cavity of the middle frame decorating component is a smoking cup holding cavity; an outer side wall of the middle frame decorating component is fixedly provided with a strip-shaped sheet in the longitudinal direction, an outer edge of the strip-shaped sheet has a shape matched with the pushing key sliding groove, an upper part of the strip-shaped sheet and a lower part of the strip-shaped sheet are respectively provided with a hole, the hole at the upper part of the strip-shaped sheet is a pushing key position for containing the pushing key block, the hole at the lower part of the strip-shaped sheet is a power supply switch containing position for containing the power supply switch.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Primary Examiner, Art Unit 3761